DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed August 31, 2022 has been entered. Claims 1-6, 8-13, 15-20, 22-28, and 30 remain pending in the application.  Claims 7, 14, 21, and 29 are canceled. Newly added claims 31-34 are pending in the application.

The amendment filed August 31, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
“a plurality of MPE mitigation levels are defined for providing MPE mitigation with respect to the millimeter wave communication operations,” in claims 31-34 lines 1-3.
Applicant is required to cancel the new matter in the reply to this Office Action.

Response to Arguments
Applicant's arguments filed August 31, 2022 have been fully considered.

Regarding Applicant’s argument (REMARKS page 16) about objections to claims 1, 9, 16, and 23, Examiner withdraws the objections after the amendment.

Applicant’s argument (REMARKS pages 17-20) about rejection of claims 1 and 6 are moot based on the new ground rejections. 

Applicant’s argument (REMARKS pages 22-23) about newly added claims 31-34 in the amendment is moot based on the new ground rejections.
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”), see claims 9-12, are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-34 are rejected under 35 U.S.C. 103 as being unpatentable over Prasad (U.S. Patent No. 9515378, hereafter Prasad) in view of Cox et al. (U.S. Patent No. 2013/0041513, hereafter Cox) and Islam (U.S. Patent No. 2017/0356980, hereafter Islam).
Regarding claim 1, Prasad discloses that a method of wireless communication {col.15 lines 14-15, method, EPARPOS; col.1 lines 7-8 (EPARPOS); col.3 line 26 (wireless mobile); col.4 lines 4-5, wireless mobile, mobile communication}, comprising: 
monitoring one or more aspects of communication operations for a communication link with a remote station formed using a plurality of active antenna elements of a wireless communication device {col.9 lines 5 (sensor system), 10-11 (monitor, usage scenarios, operating modes, wireless mobile device); col.7 lines 10-11 (wireless mobile device, base station); col.14 lines 18-19 (antenna system, antenna arrays, for, communication); col.13 line 18 (actively, shaping, radiation pattern)}; 
determining if a monitored aspect of the one or more aspects of communication operations meets one or more control criteria selected for indicating communication operation issues with respect to maximum permissible exposure (MPE) risk {col.13 lines 46-51 (EPARPOS, utilise, threshold level tables, check, compare, between predetermined, to, actual, scenarios); col.3 lines 32-35 (optimize antenna radiation pattern, protecting, user, controlling, radiation exposure)}; and 
initiating control {col.4 lines 61-63 (triggers, processing unit, compute, control signal)} to alter a number of active antenna elements of the plurality of active antenna elements used for forming the communication link {col.18 lines 7-8, switch between multiple radiating elements} to reduce power with respect to the communication link and facilitate MPE mitigation for a respective MPE risk communication operation issue { col.5 lines 5-7 (control signal, actively, control, optimize, radiation pattern); col.7 lines 41-45 (optimizing, done by, taking, parameters, acting modes, protect user, reducing radiation exposure levels, best signal quality)} based at least in part upon the one or more aspects of communication operations determined to meet the one or more control criteria {col.13 lines 46-51 (EPARPOS, utilise, threshold level tables, check, compare, between predetermined, to, actual, scenarios); col. 15 lines 20-22 (EPARPOS, trigger signal, signal quality, other matching parameters, to decide, further cation)}.
However, Prasad does not explicitly disclose communication operation issues with respect to antenna feed path component operation temperature as well as thermal mitigation. In the same field of endeavor, Cox discloses that
determining if a monitored aspect of the one or more aspects of communication operations meets one or more control criteria selected for indicating communication operation issues with respect to antenna feed path component operation temperature {TABLE 1; [0032] lines 11 (thermal event, temperature limit), 13-14, (response to, threshold, reached)};
reduce power with respect to the communication link and facilitate thermal mitigation for a respective antenna feed path component operation temperature communication operation issue {[0038] lines 3-4, (power consumption change command, for, thermal mitigation), 7 (limiting, RF transmit power)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Prasad with the teachings of Cox to monitor thermal status of an electronic device. Doing so would control and manage power consumption so as to extend battery life and improve thermal characteristics for avoiding high temperature effects to the device, as recognized by Cox {[0002] lines 6-7 (battery life, thermals), 17-19 (power consumption, controlled, managed)}.
	However, Prasad and Cox do not explicitly disclose millimeter wave communication and antenna sub-arrays. In the same field of endeavor, Islam discloses that
millimeter wave communication {[0043] line 8 (communications, at, millimeter-wave)}
at least one sub-array of a plurality of antenna sub-arrays {Fig.6 array A/B/C/D}
alter a particular sub-array of the plurality of antenna sub- arrays {[0056] lines 7-9, deactivating, array, a portion, sub-array}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the antenna system and operation frequency range in the combination of Prasad and Cox with the teachings of Islam. Doing so would provide an antenna system with multiple antenna elements positioned in various area of electronic device for diversity applications for millimeter-wave communications and for selectively using antenna elements by proper control as needed (e.g. avoid blocked antenna elements), as recognized by Islam {[0002] lines 1-2 (5G, mobile communications, millimeter-wave frequencies), 5-7 (number, antenna elements, positioned, various areas, diversity); [0003] lines 3-4}.

Regarding claim 2, which depends on claim 1, Prasad and Cox do not explicitly disclose detail of operating antenna elements or sub-arrays (e.g. activating / deactivating individual antenna elements or sub-arrays). In the same field of endeavor, Islam discloses that the method further comprising: 
reducing a number of active antenna elements of sub-arrays of the plurality of antenna sub-arrays ([0079] lines 3-5, deactivating, turn off, individual, sub-array ) of a multiple input, multiple output (MIMO) mode communication ([0079] line 9, MIMO) used for forming the millimeter wave communication link to maintain MIMO operation with reduced power consumption in response to the initiating control {[0079] lines 9-10, optimize beamforming, maximize battery life; A person of ordinary skill in the art would have recognized that applying a known technique (e.g. deactivating or turning off antenna) to a known device (e.g. antenna) ready for improvement to yield predictable results (e.g. reduce power consumption).}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the antenna system in the combination of Prasad and Cox with the teachings of Islam. Doing so would provide an antenna system with multiple antenna elements positioned in various area of electronic device for diversity and MIMO applications for millimeter-wave communications and for selectively using antenna elements by proper control, as recognized by Islam {[0002] lines 1-2 (5G, mobile communications, millimeter-wave frequencies), 5-8 (number, antenna elements, positioned, various areas, diversity, MIMO), 14 (power savings); [0003] lines 3-4; [0051] lines 1-2, processor, controls, strength, waveform}.

Regarding claim 3, which depends on claim 1, Prasad and Cox do not explicitly disclose detail of operating antenna elements or sub-arrays (e.g. activating / deactivating individual antenna elements or sub-arrays). In the same field of endeavor, Islam discloses that the method further comprising: 
reducing a number of active antenna elements of a sub-array of the plurality of antenna sub-arrays ([0079] lines 3-5, deactivating, turn off, individual, sub-array ) of a single input, single output (SISO) mode communication ([0044] lines 10-11, single antenna) used for forming the millimeter wave communication link to maintain SISO operation with reduced power consumption in response to the initiating control {[0079] lines 9-10, optimize beamforming, maximize battery life; A person of ordinary skill in the art would have recognized that applying a known technique (e.g. deactivating or turning off antenna) to a known device (e.g. antenna) ready for improvement to yield predictable results (e.g. reduce power consumption).}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the antenna system in the combination of Prasad and Cox with the teachings of Islam. Doing so would provide an antenna system with multiple antenna elements positioned in various area of electronic device for diversity applications for millimeter-wave communications and for selectively using antenna elements by proper control as needed, as recognized by Islam {[0002] lines 1-2 (5G, mobile communications, millimeter-wave frequencies), 5-8 (number, antenna elements, positioned, various areas, diversity, MIMO), 14 (power savings); [0003] lines 3-4; [0051] lines 1-2, processor, controls, strength, waveform}.

Regarding claim 4, which depends on claim 1, Prasad and Cox do not explicitly disclose detail of operating antenna elements or sub-arrays (e.g. activating / deactivating individual antenna elements or sub-arrays). In the same field of endeavor, Islam discloses that the method further comprising: 
reducing a rank ([0079] lines 3-5, deactivating, turn off, individual, sub-array) of multiple input, multiple output (MIMO) ([0079] line 9, MIMO) used for forming the millimeter wave communication link by reducing a number of sub-arrays of the plurality of antenna sub-arrays with active antenna elements ([0079] lines 3-5, deactivating, turn off, individual, sub-array, portions) used for forming the millimeter wave communication link in response to the initiating control ([0079] lines 9-10, optimize beamforming).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the antenna system in the combination of Prasad and Cox with the teachings of Islam. Doing so would provide an antenna system with multiple antenna elements positioned in various area of electronic device for diversity and MIMO applications for millimeter-wave communications and for selectively using antenna elements by proper control as needed, as recognized by Islam {[0002] lines 1-2 (5G, mobile communications, millimeter-wave frequencies), 5-8 (number, antenna elements, positioned, various areas, diversity, MIMO), 14 (power savings); [0003] lines 3-4; [0051] lines 1-2, processor, controls, strength, waveform}.

Regarding claim 5, which depends on claim 1, Prasad discloses that in the method, the one or more aspects of communication operations comprises 
altering the number of active antenna elements of the plurality of active antenna elements used for forming the millimeter wave communication link {col.18 lines 7-8, switch between multiple radiating elements}
However, Prasad does not explicitly disclose temperature of an antenna feed path component and thermal mitigation. In the same field of endeavor, Cox discloses that 
a temperature of an antenna element feed path component {[0011] lines 12 (battery temperature), 18-19 (RF power amplifier, drives, antenna)} and thermal mitigation is provided with respect to the communication operations {[0032] lines 13-14 (response to, threshold reached, mitigate, thermal situation); [0038] lines 3-5, power consumption change, for, thermal mitigation} based at least in part on the temperature monitored { [0015] lines 3-6 (temperature sensors, monitored)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Prasad and Islam with the teachings of Cox to monitor thermal status of an electronic device. Doing so would control and manage power consumption so as to extend battery life and improve thermal characteristics for avoiding high temperature effects to the device, as recognized by Cox {[0002] lines 6-7 (battery life, thermals), 17-19 (power consumption, controlled, managed)}.
However, Prasad and Cox do not disclose antenna sub-arrays. In the same field of endeavor, Islam discloses that 
by altering the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link ([0056] lines 7-9, deactivating, array, a portion, sub-array).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the antenna system in the combination of Prasad and Cox with the teachings of Islam. Doing so would provide an antenna system with multiple antenna elements positioned in various area of electronic device for diversity applications for millimeter-wave communications and for selectively using antenna elements by proper control as needed, as recognized by Islam {[0002] lines 1-2 (5G, mobile communications, millimeter-wave frequencies), 5-8 (number, antenna elements, positioned, various areas, diversity, MIMO), 14 (power savings); [0003] lines 3-4; [0051] lines 1-2, processor, controls, strength, waveform}.

Regarding claim 6, which depends on claims 1 and 5, Prasad discloses that in the method,
providing alteration of the number of active antenna elements of the plurality of active antenna elements used for forming the communication link {col.18 lines 7-8, switch between multiple radiating elements}
However, Prasad does not explicitly disclose temperature of an antenna feed path component and thermal mitigation. In the same field of endeavor, Cox discloses that 
a plurality of thermal mitigation levels are defined for providing thermal mitigation with respect to the communication operations {TABLE 1}, 
wherein the plurality of thermal mitigation levels include a first level providing power consumption action to a component of device { TABLE 1; Fig.5 items 520, 524}, a second level providing power consumption action to a component of device { TABLE 1; Fig.5 items 520, 524}, and a third level providing fallback from the communication link to an alternative wireless link {[0041] lines 8-9 (3G, to, lower, RF power, 2G)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Prasad and Islam with the teachings of Cox to adjust operation of antenna elements (or sub-array) based on monitored temperature levels. Doing so would control and manage power consumption so as to extend battery life and improve thermal characteristics for avoiding high temperature effects to the device, as recognized by Cox {[0002] lines 6-7 (battery life, thermals), 17-19 (power consumption, controlled, managed)}.
However, Prasad and Cox do not explicitly disclose antenna sub-arrays. In the same field of endeavor, Islam discloses that
providing alteration of the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link {[0056] lines 7-9, deactivating, array, a portion, sub-array}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the antenna system in the combination of Prasad and Cox with the teachings of Islam. Doing so would provide an antenna system with multiple antenna elements positioned in various area of electronic device for diversity applications for millimeter-wave communications and for selectively using antenna elements by proper control as needed, as recognized by Islam {[0002] lines 1-2 (5G, mobile communications, millimeter-wave frequencies), 5-7 (number, antenna elements, positioned, various areas, diversity); [0003] lines 3-4}.

Regarding claim 8, which depends on claim 1, Prasad discloses that in the method,
the one or more aspects of communication operations comprises user/signal impingement data with respect to the wireless communication device and a user and MPE mitigation is provided with respect to the communication operations by altering the number of active antenna elements of the plurality of active antenna elements or the particular sub-array of the plurality of antenna sub-arrays used for forming the communication link based at least in part on the user/signal impingement data {col.3 lines 16-27 (sense, change, environment, usage scenarios, radiation pattern distortion levels, property based user sensing, antenna orientation sensing, user body), 32-35 (optimize, antenna radiation pattern, enhance signal quality, by, directing radiation, protecting user, controlling, radiation exposure, on user); col.8 lines 48-50 (senses, device environment, orientation, optimize, radiation, accordingly); col.12 lines 6-7, switching, reconfiguring, antennas; see rejection of claim 1 for sub-array antenna and millimeter-wave communication}.


Regarding claim 9, Prasad discloses that an apparatus of wireless communication {col.3 line 54 (EPARPOS); col.1 lines 7-8 (EPARPOS); col.3 line 26 (wireless mobile); col.4 lines 4-5, wireless mobile, mobile communication}, comprising:
means for monitoring one or more aspects of communication operations for a communication link with a remote station formed using a plurality of active antenna elements of a wireless communication device {col.9 lines 5 (sensor system), 10-11 (monitor, usage scenarios, operating modes, wireless mobile device); col.7 lines 10-11 (wireless mobile device, base station); col.14 lines 18-19 (antenna system, antenna arrays, for, communication); col.13 line 18 (actively, shaping, radiation pattern)}; 
means for determining if a monitored aspect of the one or more aspects of communication operations meets one or more control criteria selected for indicating communication operation issues with respect to maximum permissible exposure (MPE) risk {col.13 lines 46-51 (EPARPOS, utilise, threshold level tables, check, compare, between predetermined, to, actual, scenarios); col.3 lines 32-35 (optimize antenna radiation pattern, protecting, user, controlling, radiation exposure)}; and 
means for initiating control {col.4 lines 61-63 (triggers, processing unit, compute, control signal)} to alter a number of active antenna elements of the plurality of active antenna elements used for forming the communication link {col.18 lines 7-8, switch between multiple radiating elements} to reduce power with respect to the communication link and facilitate MPE mitigation for a respective MPE risk communication operation issue { col.5 lines 5-7 (control signal, actively, control, optimize, radiation pattern); col.7 lines 41-45 (optimizing, done by, taking, parameters, acting modes, protect user, reducing radiation exposure levels, best signal quality)} based at least in part upon the one or more aspects of communication operations determined to meet the one or more control criteria {col.13 lines 46-51 (EPARPOS, utilise, threshold level tables, check, compare, between predetermined, to, actual, scenarios); col. 15 lines 20-22 (EPARPOS, trigger signal, signal quality, other matching parameters, to decide, further cation)}.
However, Prasad does not explicitly disclose communication operation issues with respect to antenna feed path component operation temperature as well as thermal mitigation. In the same field of endeavor, Cox discloses that
determining if a monitored aspect of the one or more aspects of communication operations meets one or more control criteria selected for indicating communication operation issues with respect to antenna feed path component operation temperature {TABLE 1; [0032] lines 11 (thermal event, temperature limit), 13-14, (response to, threshold, reached)};
reduce power with respect to the communication link and facilitate thermal mitigation for a respective antenna feed path component operation temperature communication operation issue {[0038] lines 3-4, (power consumption change command, for, thermal mitigation), 7 (limiting, RF transmit power)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Prasad with the teachings of Cox to monitor thermal status of an electronic device. Doing so would control and manage power consumption so as to extend battery life and improve thermal characteristics for avoiding high temperature effects to the device, as recognized by Cox {[0002] lines 6-7 (battery life, thermals), 17-19 (power consumption, controlled, managed)}.
However, Prasad and Cox do not explicitly disclose millimeter wave communication and antenna sub-arrays. In the same field of endeavor, Islam discloses that
millimeter wave communication {[0043] line 8 (communications, at, millimeter-wave)}
at least one sub-array of a plurality of antenna sub-arrays {Fig.6 array A/B/C/D}
alter a particular sub-array of the plurality of antenna sub- arrays {[0056] lines 7-9, deactivating, array, a portion, sub-array}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the antenna system and operation frequency range in the combination of Prasad and Cox with the teachings of Islam. Doing so would provide an antenna system with multiple antenna elements positioned in various area of electronic device for diversity applications for millimeter-wave communications and for selectively using antenna elements by proper control as needed (e.g. avoid blocked antenna elements), as recognized by Islam {[0002] lines 1-2 (5G, mobile communications, millimeter-wave frequencies), 5-7 (number, antenna elements, positioned, various areas, diversity); [0003] lines 3-4}.

Regarding claim 10, which depends on claim 9, Prasad and Cox do not explicitly disclose detail of operating antenna elements or sub-arrays (e.g. activating / deactivating individual antenna elements or sub-arrays). In the same field of endeavor, Islam discloses that the apparatus further comprising: 
means for reducing a number of active antenna elements of sub-arrays of the plurality of antenna sub-arrays ([0079] lines 3-5, deactivating, turn off, individual, sub-array ) of a multiple input, multiple output (MIMO) mode communication ([0079] line 9, MIMO) used for forming the millimeter wave communication link to maintain MIMO operation with reduced power consumption in response to the initiating control {[0079] lines 9-10, optimize beamforming, maximize battery life; A person of ordinary skill in the art would have recognized that applying a known technique (e.g. deactivating or turning off antenna) to a known device (e.g. antenna) ready for improvement to yield predictable results (e.g. reduce power consumption).} to alter at least one of the number of active 183559 Response to After Final OA 31 Aug 2022.docx-4-Application No. 16/390,913Docket No.: QLXX.P1263US/1001065733antenna elements of the plurality of active antenna elements or the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link (see claim 9 rejection).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the antenna system in the combination of Prasad and Cox with the teachings of Islam. Doing so would provide an antenna system with multiple antenna elements positioned in various area of electronic device for diversity and MIMO applications for millimeter-wave communications and for selectively using antenna elements by proper control, as recognized by Islam {[0002] lines 1-2 (5G, mobile communications, millimeter-wave frequencies), 5-8 (number, antenna elements, positioned, various areas, diversity, MIMO), 14 (power savings); [0003] lines 3-4; [0051] lines 1-2, processor, controls, strength, waveform}.

Regarding claim 11, which depends on claim 9, Prasad and Cox do not explicitly disclose detail of operating antenna elements or sub-arrays (e.g. activating / deactivating individual antenna elements or sub-arrays). In the same field of endeavor, Islam discloses that the apparatus further comprising: 
means for reducing a number of active antenna elements of a sub-array of the plurality of antenna sub-arrays ([0079] lines 3-5, deactivating, turn off, individual, sub-array ) of a single input, single output (SISO) mode communication ([0044] lines 10-11, single antenna) used for forming the millimeter wave communication link to maintain SISO operation with reduced power consumption in response to initiating control {[0079] lines 9-10, optimize beamforming, maximize battery life; A person of ordinary skill in the art would have recognized that applying a known technique (e.g. deactivating or turning off antenna) to a known device (e.g. antenna) ready for improvement to yield predictable results (e.g. reduce power consumption).} to alter at least one of the number of active antenna elements of the plurality of active antenna elements or the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link (see claim 9 rejection).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the antenna system in the combination of Prasad and Cox with the teachings of Islam. Doing so would provide an antenna system with multiple antenna elements positioned in various area of electronic device for diversity applications for millimeter-wave communications and for selectively using antenna elements by proper control as needed, as recognized by Islam {[0002] lines 1-2 (5G, mobile communications, millimeter-wave frequencies), 5-8 (number, antenna elements, positioned, various areas, diversity, MIMO), 14 (power savings); [0003] lines 3-4; [0051] lines 1-2, processor, controls, strength, waveform}.

Regarding claim 12, which depends on claim 9, Prasad and Cox do not explicitly disclose detail of operating antenna elements or sub-arrays (e.g. activating / deactivating individual antenna elements or sub-arrays). In the same field of endeavor, Islam discloses that the apparatus further comprising: 
means for reducing a rank ([0079] lines 3-5, deactivating, turn off, individual, sub-array) of multiple input, multiple output (MIMO) ([0079] line 9, MIMO) used for forming the millimeter wave communication link by reducing a number of sub-arrays of the plurality of antenna sub-arrays with active antenna elements ([0079] lines 3-5, deactivating, turn off, individual, sub-array, portions) used for forming the millimeter wave communication link in response to initiating control ([0079] lines 9-10, optimize beamforming)  to alter at least one of the number of active antenna elements of the plurality of active antenna elements or the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link (see claim 9 rejection).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the antenna system in the combination of Prasad and Cox with the teachings of Islam. Doing so would provide an antenna system with multiple antenna elements positioned in various area of electronic device for diversity and MIMO applications for millimeter-wave communications and for selectively using antenna elements by proper control as needed, as recognized by Islam {[0002] lines 1-2 (5G, mobile communications, millimeter-wave frequencies), 5-8 (number, antenna elements, positioned, various areas, diversity, MIMO), 14 (power savings); [0003] lines 3-4; [0051] lines 1-2, processor, controls, strength, waveform}.

Regarding claim 13, which depends on claim 9, Prasad discloses that in the apparatus, the one or more aspects of communication operations comprises
altering the number of active antenna elements of the plurality of active antenna elements used for forming the millimeter wave communication link;
providing alteration of the number of active antenna elements of the plurality of active antenna elements used for forming the millimeter wave communication link 
{col.18 lines 7-8, switch between multiple radiating elements}.
However, Prasad does not explicitly disclose temperature of an antenna feed path component and thermal mitigation. In the same field of endeavor, Cox discloses that 
a temperature of an antenna element feed path component {[0011] lines 12 (battery temperature), 18-19 (RF power amplifier, drives, antenna)} and thermal mitigation is provided with respect to the communication operations {[0032] lines 13-14 (response to, threshold reached, mitigate, thermal situation); [0038] lines 3-5, power consumption change, for, thermal mitigation} based at least in part on the temperature monitored { [0015] lines 3-6 (temperature sensors, monitored)} 
wherein a plurality of thermal mitigation levels are defined for providing thermal mitigation with respect to the communication operations {TABLE 1}, 
wherein the plurality of thermal mitigation levels include a first level providing power consumption action to a component of device { TABLE 1; Fig.5 items 520, 524}, a second level providing power consumption action to a component of device { TABLE 1; Fig.5 items 520, 524}, and a third level providing fallback from the millimeter wave communication link to an alternative wireless link {[0041] lines 8-9 (3G, to, lower, RF power, 2G)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Prasad and Islam with the teachings of Cox to monitor thermal status of an electronic device and adjust operation of antenna elements (or sub-array) based on monitored temperature levels. Doing so would control and manage power consumption so as to extend battery life and improve thermal characteristics for avoiding high temperature effects to the device, as recognized by Cox {[0002] lines 6-7 (battery life, thermals), 17-19 (power consumption, controlled, managed)}.
However, Prasad and Cox do not disclose antenna sub-arrays. In the same field of endeavor, Islam discloses that 
by altering the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link;
providing alteration of the particular sub-array of the 183559 Response to After Final OA 31 Aug 2022.docxplurality of antenna sub-arrays used for forming the millimeter wave communication link 
{[0056] lines 7-9, deactivating, array, a portion, sub-array}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the antenna system in the combination of Prasad and Cox with the teachings of Islam. Doing so would provide an antenna system with multiple antenna elements positioned in various area of electronic device for diversity applications for millimeter-wave communications and for selectively using antenna elements by proper control as needed, as recognized by Islam {[0002] lines 1-2 (5G, mobile communications, millimeter-wave frequencies), 5-8 (number, antenna elements, positioned, various areas, diversity, MIMO), 14 (power savings); [0003] lines 3-4; [0051] lines 1-2, processor, controls, strength, waveform}.

Regarding claim 15, which depends on claim 9, Prasad discloses that in the apparatus,
the one or more aspects of communication operations comprises user/signal impingement data with respect to the wireless communication device and a user and MPE mitigation is provided with respect to the communication operations by altering the number of active antenna elements of the plurality of active antenna elements or the particular sub-array of the plurality of antenna sub-arrays used for forming the communication link based at least in part on the user/signal impingement data monitored {col.3 lines 16-27 (sense, change, environment, usage scenarios, radiation pattern distortion levels, property based user sensing, antenna orientation sensing, user body), 32-35 (optimize, antenna radiation pattern, enhance signal quality, by, directing radiation, protecting user, controlling, radiation exposure, on user); col.8 lines 48-50 (senses, device environment, orientation, optimize, radiation, accordingly); col.12 lines 6-7, switching, reconfiguring, antennas; see rejection of claim 9 for sub-array antenna and millimeter-wave communication}.


Regarding claim 16, Prasad discloses that a non-transitory computer-readable medium having program code for wireless communication recorded thereon {col.3 lines 54 (EPARPOS), 66 (coding); col.1 lines 7-8 (EPARPOS); col.3 line 26 (wireless mobile); col.4 lines 4-5 (wireless mobile, mobile communication)}, the program code comprising: 
program code executable by a processor for causing execution {col.4 line 62 (processing unit, compute, control signal); col.8 lines 60-61 (processor, controls, overall functions of, device)} to: 
monitor one or more aspects of communication operations for a communication link with a remote station formed using a plurality of active antenna elements of a wireless communication device {col.9 lines 5 (sensor system), 10-11 (monitor, usage scenarios, operating modes, wireless mobile device); col.7 lines 10-11 (wireless mobile device, base station); col.14 lines 18-19 (antenna system, antenna arrays, for, communication); col.13 line 18 (actively, shaping, radiation pattern)};
determine if a monitored aspect of the one or more aspects of communication operations meets one or more control criteria selected for indicating communication operation issues with respect to maximum permissible exposure (MPE) risk {col.13 lines 46-51 (EPARPOS, utilise, threshold level tables, check, compare, between predetermined, to, actual, scenarios); col.3 lines 32-35 (optimize antenna radiation pattern, protecting, user, controlling, radiation exposure)}; and 
initiate control {col.4 lines 61-63 (triggers, processing unit, compute, control signal)} to alter a number of active antenna elements of the plurality of active antenna elements used for forming the communication link {col.18 lines 7-8, switch between multiple radiating elements} to reduce power with respect to the communication link and facilitate MPE mitigation for a respective MPE risk communication operation issue { col.5 lines 5-7 (control signal, actively, control, optimize, radiation pattern); col.7 lines 41-45 (optimizing, done by, taking, parameters, acting modes, protect user, reducing radiation exposure levels, best signal quality)} based at least in part upon the one or more aspects of communication operations determined to meet the one or more control criteria {col.13 lines 46-51 (EPARPOS, utilise, threshold level tables, check, compare, between predetermined, to, actual, scenarios); col. 15 lines 20-22 (EPARPOS, trigger signal, signal quality, other matching parameters, to decide, further cation)}.
However, Prasad does not explicitly disclose communication operation issues with respect to antenna feed path component operation temperature as well as thermal mitigation. In the same field of endeavor, Cox discloses that
determine if a monitored aspect of the one or more aspects of communication operations meets one or more control criteria selected for indicating communication operation issues with respect to antenna feed path component operation temperature {TABLE 1; [0032] lines 11 (thermal event, temperature limit), 13-14, (response to, threshold, reached)};
reduce power with respect to the communication link and facilitate thermal mitigation for a respective antenna feed path component operation temperature communication operation issue {[0038] lines 3-4, (power consumption change command, for, thermal mitigation), 7 (limiting, RF transmit power)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Prasad with the teachings of Cox to monitor thermal status of an electronic device. Doing so would control and manage power consumption so as to extend battery life and improve thermal characteristics for avoiding high temperature effects to the device, as recognized by Cox {[0002] lines 6-7 (battery life, thermals), 17-19 (power consumption, controlled, managed)}.
However, Prasad and Cox do not explicitly disclose millimeter wave communication and antenna sub-arrays. In the same field of endeavor, Islam discloses that
millimeter wave communication {[0043] line 8 (communications, at, millimeter-wave)};
at least one sub-array of a plurality of antenna sub-arrays {Fig.6 array A/B/C/D};
alter a particular sub-array of the plurality of antenna sub- arrays {[0056] lines 7-9, deactivating, array, a portion, sub-array}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the antenna system and operation frequency range in the combination of Prasad and Cox with the teachings of Islam. Doing so would provide an antenna system with multiple antenna elements positioned in various area of electronic device for diversity applications for millimeter-wave communications and for selectively using antenna elements by proper control as needed (e.g. avoid blocked antenna elements), as recognized by Islam {[0002] lines 1-2 (5G, mobile communications, millimeter-wave frequencies), 5-7 (number, antenna elements, positioned, various areas, diversity); [0003] lines 3-4}.

Regarding claim 17, which depends on claim 16, Prasad and Cox do not explicitly disclose detail of operating antenna elements or sub-arrays (e.g. activating / deactivating individual antenna elements or sub-arrays). In the same field of endeavor, Islam discloses that the non-transitory computer-readable medium further comprising program, code executable by the processor for causing execution to: 
reduce a number of active antenna elements of sub-arrays of the plurality of antenna sub-arrays ([0079] lines 3-5, deactivating, turn off, individual, sub-array ) of a multiple input, multiple output (MIMO) mode communication ([0079] line 9, MIMO) used for forming the millimeter wave communication link to maintain MIMO operation with reduced power consumption in response to the initiating control {[0079] lines 9-10, optimize beamforming, maximize battery life; A person of ordinary skill in the art would have recognized that applying a known technique (e.g. deactivating or turning off antenna) to a known device (e.g. antenna) ready for improvement to yield predictable results (e.g. reduce power consumption).} to alter at least one of the number of active 183559 Response to After Final OA 31 Aug 2022.docx-4-Application No. 16/390,913Docket No.: QLXX.P1263US/1001065733antenna elements of the plurality of active antenna elements or the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link (see claim 9 rejection).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the antenna system in the combination of Prasad and Cox with the teachings of Islam. Doing so would provide an antenna system with multiple antenna elements positioned in various area of electronic device for diversity and MIMO applications for millimeter-wave communications and for selectively using antenna elements by proper control, as recognized by Islam {[0002] lines 1-2 (5G, mobile communications, millimeter-wave frequencies), 5-8 (number, antenna elements, positioned, various areas, diversity, MIMO), 14 (power savings); [0003] lines 3-4; [0051] lines 1-2, processor, controls, strength, waveform}.

Regarding claim 18, which depends on claim 16, Prasad and Cox do not explicitly disclose detail of operating antenna elements or sub-arrays (e.g. activating / deactivating individual antenna elements or sub-arrays). In the same field of endeavor, Islam discloses that the non-transitory computer-readable medium further comprising program, code executable by the processor for causing execution to: 
reduce a number of active antenna elements of a sub-array of the plurality of antenna sub-arrays of ([0079] lines 3-5, deactivating, turn off, individual, sub-array) a single input, single output (SISO) mode communication ([0044] lines 10-11, single antenna) used for forming the millimeter wave communication link to maintain SISO operation with reduced power consumption in response to initiating control {[0079] lines 9-10, optimize beamforming, maximize battery life; A person of ordinary skill in the art would have recognized that applying a known technique (e.g. deactivating or turning off antenna) to a known device (e.g. antenna) ready for improvement to yield predictable results (e.g. reduce power consumption).} to alter at least one of the number of active antenna elements of the plurality of active antenna elements or the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link (see claim 16 rejection).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the antenna system in the combination of Prasad and Cox with the teachings of Islam. Doing so would provide an antenna system with multiple antenna elements positioned in various area of electronic device for diversity applications for millimeter-wave communications and for selectively using antenna elements by proper control as needed, as recognized by Islam {[0002] lines 1-2 (5G, mobile communications, millimeter-wave frequencies), 5-8 (number, antenna elements, positioned, various areas, diversity, MIMO), 14 (power savings); [0003] lines 3-4; [0051] lines 1-2, processor, controls, strength, waveform}.

Regarding claim 19, which depends on claim 16, Prasad and Cox do not explicitly disclose detail of operating antenna elements or sub-arrays (e.g. activating / deactivating individual antenna elements or sub-arrays). In the same field of endeavor, Islam discloses that the non-transitory computer-readable medium further comprising program, code executable by the processor for causing execution to: 
reduce a rank ([0079] lines 3-5, deactivating, turn off, individual, sub-array) of multiple input, multiple output (MIMO) ([0079] line 9, MIMO) used for forming the millimeter wave communication link by reducing a number of sub-arrays of the plurality of antenna sub-arrays with active antenna elements ([0079] lines 3-5, deactivating, turn off, individual, sub-array, portions) used for forming the millimeter wave communication link in response to initiating control ([0079] lines 9-10, optimize beamforming) to alter at least one of the number of active antenna elements of the plurality of active antenna elements or the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link (see claim 16 rejection).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the antenna system in the combination of Prasad and Cox with the teachings of Islam. Doing so would provide an antenna system with multiple antenna elements positioned in various area of electronic device for diversity and MIMO applications for millimeter-wave communications and for selectively using antenna elements by proper control as needed, as recognized by Islam {[0002] lines 1-2 (5G, mobile communications, millimeter-wave frequencies), 5-8 (number, antenna elements, positioned, various areas, diversity, MIMO), 14 (power savings); [0003] lines 3-4; [0051] lines 1-2, processor, controls, strength, waveform}.

Regarding claim 20, which depends on claim 16, Prasad discloses that in the non-transitory computer-readable medium, the one or more aspects of communication operations comprises
altering the number of active antenna elements of the plurality of active antenna elements used for forming the millimeter wave communication link;
providing alteration of the number of active antenna elements of the plurality of active antenna elements used for forming the millimeter wave communication link 
{col.18 lines 7-8, switch between multiple radiating elements}.
However, Prasad does not explicitly disclose temperature of an antenna feed path component and thermal mitigation. In the same field of endeavor, Cox discloses that 
a temperature of an antenna element feed path component {[0011] lines 12 (battery temperature), 18-19 (RF power amplifier, drives, antenna)} and thermal mitigation is provided with respect to the communication operations {[0032] lines 13-14 (response to, threshold reached, mitigate, thermal situation); [0038] lines 3-5, power consumption change, for, thermal mitigation} based at least in part on the temperature monitored { [0015] lines 3-6 (temperature sensors, monitored)} 
wherein a plurality of thermal mitigation levels are defined for providing thermal mitigation with respect to the communication operations {TABLE 1}, 
wherein the plurality of thermal mitigation levels include a first level providing power consumption action to a component of device { TABLE 1; Fig.5 items 520, 524}, a second level providing power consumption action to a component of device { TABLE 1; Fig.5 items 520, 524}, and a third level providing fallback from the millimeter wave communication link to an alternative wireless link {[0041] lines 8-9 (3G, to, lower, RF power, 2G)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Prasad and Islam with the teachings of Cox to monitor thermal status of an electronic device and adjust operation of antenna elements (or sub-array) based on monitored temperature levels. Doing so would control and manage power consumption so as to extend battery life and improve thermal characteristics for avoiding high temperature effects to the device, as recognized by Cox {[0002] lines 6-7 (battery life, thermals), 17-19 (power consumption, controlled, managed)}.
However, Prasad and Cox do not disclose antenna sub-arrays. In the same field of endeavor, Islam discloses that 
by altering the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link;
providing alteration of the particular sub-array of the 183559 Response to After Final OA 31 Aug 2022.docxplurality of antenna sub-arrays used for forming the millimeter wave communication link 
{[0056] lines 7-9, deactivating, array, a portion, sub-array}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the antenna system in the combination of Prasad and Cox with the teachings of Islam. Doing so would provide an antenna system with multiple antenna elements positioned in various area of electronic device for diversity applications for millimeter-wave communications and for selectively using antenna elements by proper control as needed, as recognized by Islam {[0002] lines 1-2 (5G, mobile communications, millimeter-wave frequencies), 5-8 (number, antenna elements, positioned, various areas, diversity, MIMO), 14 (power savings); [0003] lines 3-4; [0051] lines 1-2, processor, controls, strength, waveform}.

Regarding claim 22, which depends on claim 16, Prasad discloses that in the non-transitory computer-readable medium,
the one or more aspects of communication operations comprises user/signal impingement data with respect to the wireless communication device and a user and MPE mitigation is provided with respect to the communication operations by altering the number of active antenna elements of the plurality of active antenna elements or the particular sub-array of the plurality of antenna sub-arrays used for forming the communication link based at least in part on the user/signal impingement data monitored {col.3 lines 16-27 (sense, change, environment, usage scenarios, radiation pattern distortion levels, property based user sensing, antenna orientation sensing, user body), 32-35 (optimize, antenna radiation pattern, enhance signal quality, by, directing radiation, protecting user, controlling, radiation exposure, on user); col.8 lines 48-50 (senses, device environment, orientation, optimize, radiation, accordingly); col.12 lines 6-7, switching, reconfiguring, antennas; see rejection of claim 16 for sub-array antenna and millimeter-wave communication}.


Regarding claim 23, Prasad discloses that an apparatus configured for wireless communication {col.3 line 54 (EPARPOS); col.1 lines 7-8 (EPARPOS); col.3 line 26 (wireless mobile); col.4 lines 4-5, wireless mobile, mobile communication}, the apparatus comprising: 
at least one processor {col.8 lines 60-61 (processor, controls, overall functions of, device)}; and 183559 Response to After Final OA 31 Aug 2022.docx-8-Application No. 16/390,913Docket No.: QLXX.P1263US/1001065733 Reply to Final Office Action of June 27, 2022 
a memory coupled to the at least one processor {col.23 line 11 (memory, device)}, wherein the at least one processor is configured: 
to monitor one or more aspects of communication operations for a millimeter wave communication link with a remote station formed using a plurality of active antenna elements of a wireless communication device {col.9 lines 5 (sensor system), 10-11 (monitor, usage scenarios, operating modes, wireless mobile device); col.7 lines 10-11 (wireless mobile device, base station); col.14 lines 18-19 (antenna system, antenna arrays, for, communication); col.13 line 18 (actively, shaping, radiation pattern)}; 
to determine if a monitored aspect of the one or more aspects of communication operations meets one or more control criteria selected for indicating communication operation issues with respect to maximum permissible exposure (MPE) risk {col.13 lines 46-51 (EPARPOS, utilise, threshold level tables, check, compare, between predetermined, to, actual, scenarios); col.3 lines 32-35 (optimize antenna radiation pattern, protecting, user, controlling, radiation exposure)}; and 
to initiate control {col.4 lines 61-63 (triggers, processing unit, compute, control signal)} to alter a number of active antenna elements of the plurality of active antenna elements used for forming the communication link {col.18 lines 7-8, switch between multiple radiating elements} to reduce power with respect to the communication link and facilitate MPE mitigation for a respective MPE risk communication operation issue { col.5 lines 5-7 (control signal, actively, control, optimize, radiation pattern); col.7 lines 41-45 (optimizing, done by, taking, parameters, acting modes, protect user, reducing radiation exposure levels, best signal quality)} based at least in part upon the one or more aspects of communication operations determined to meet the one or more control criteria {col.13 lines 46-51 (EPARPOS, utilise, threshold level tables, check, compare, between predetermined, to, actual, scenarios); col. 15 lines 20-22 (EPARPOS, trigger signal, signal quality, other matching parameters, to decide, further cation)}.
However, Prasad does not explicitly disclose communication operation issues with respect to antenna feed path component operation temperature as well as thermal mitigation. In the same field of endeavor, Cox discloses that
To determine if a monitored aspect of the one or more aspects of communication operations meets one or more control criteria selected for indicating communication operation issues with respect to antenna feed path component operation temperature {TABLE 1; [0032] lines 11 (thermal event, temperature limit), 13-14, (response to, threshold, reached)};
reduce power with respect to the communication link and facilitate thermal mitigation for a respective antenna feed path component operation temperature communication operation issue {[0038] lines 3-4, (power consumption change command, for, thermal mitigation), 7 (limiting, RF transmit power)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Prasad with the teachings of Cox to monitor thermal status of an electronic device. Doing so would control and manage power consumption so as to extend battery life and improve thermal characteristics for avoiding high temperature effects to the device, as recognized by Cox {[0002] lines 6-7 (battery life, thermals), 17-19 (power consumption, controlled, managed)}.
However, Prasad and Cox do not explicitly disclose millimeter wave communication and antenna sub-arrays. In the same field of endeavor, Islam discloses that
millimeter wave communication {[0043] line 8 (communications, at, millimeter-wave)}
at least one sub-array of a plurality of antenna sub-arrays {Fig.6 array A/B/C/D}
alter a particular sub-array of the plurality of antenna sub- arrays {[0056] lines 7-9, deactivating, array, a portion, sub-array}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the antenna system and operation frequency range in the combination of Prasad and Cox with the teachings of Islam. Doing so would provide an antenna system with multiple antenna elements positioned in various area of electronic device for diversity applications for millimeter-wave communications and for selectively using antenna elements by proper control as needed (e.g. avoid blocked antenna elements), as recognized by Islam {[0002] lines 1-2 (5G, mobile communications, millimeter-wave frequencies), 5-7 (number, antenna elements, positioned, various areas, diversity); [0003] lines 3-4}.

Regarding claim 24, which depends on claim 23, Prasad and Cox do not explicitly disclose detail of operating antenna elements or sub-arrays (e.g. activating / deactivating individual antenna elements or sub-arrays). In the same field of endeavor, Islam discloses that in the apparatus, the at least one processor is further configured: 
to reduce a number of active antenna elements of sub-arrays of the plurality of antenna sub-arrays ([0079] lines 3-5, deactivating, turn off, individual, sub-array ) of a multiple input, multiple output (MIMO) mode communication ([0079] line 9, MIMO) used for forming the millimeter wave communication link to maintain MIMO operation with reduced power consumption in response to the initiating control {[0079] lines 9-10, optimize beamforming, maximize battery life; A person of ordinary skill in the art would have recognized that applying a known technique (e.g. deactivating or turning off antenna) to a known device (e.g. antenna) ready for improvement to yield predictable results (e.g. reduce power consumption).} to alter at least one of the number of active 183559 Response to After Final OA 31 Aug 2022.docx-4-Application No. 16/390,913Docket No.: QLXX.P1263US/1001065733antenna elements of the plurality of active antenna elements or the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link (see claim 23 rejection).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the antenna system in the combination of Prasad and Cox with the teachings of Islam. Doing so would provide an antenna system with multiple antenna elements positioned in various area of electronic device for diversity and MIMO applications for millimeter-wave communications and for selectively using antenna elements by proper control, as recognized by Islam {[0002] lines 1-2 (5G, mobile communications, millimeter-wave frequencies), 5-8 (number, antenna elements, positioned, various areas, diversity, MIMO), 14 (power savings); [0003] lines 3-4; [0051] lines 1-2, processor, controls, strength, waveform}.

Regarding claim 25, which depends on claim 23, Prasad and Cox do not explicitly disclose detail of operating antenna elements or sub-arrays (e.g. activating / deactivating individual antenna elements or sub-arrays). In the same field of endeavor, Islam discloses that in the apparatus, the at least one processor is further configured: 
to reduce a number of active antenna elements of a sub-array of the plurality of antenna sub-arrays ([0079] lines 3-5, deactivating, turn off, individual, sub-array) of a single input, single output (SISO) mode communication ([0044] lines 10-11, single antenna) used for forming the millimeter wave communication link to maintain SISO operation with reduced power consumption in response to initiating control {[0079] lines 9-10, optimize beamforming, maximize battery life; A person of ordinary skill in the art would have recognized that applying a known technique (e.g. deactivating or turning off antenna) to a known device (e.g. antenna) ready for improvement to yield predictable results (e.g. reduce power consumption).} to alter at least one of the number of active antenna elements of the plurality of active antenna elements or the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link (see claim 23 rejection).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the antenna system in the combination of Prasad and Cox with the teachings of Islam. Doing so would provide an antenna system with multiple antenna elements positioned in various area of electronic device for diversity applications for millimeter-wave communications and for selectively using antenna elements by proper control as needed, as recognized by Islam {[0002] lines 1-2 (5G, mobile communications, millimeter-wave frequencies), 5-8 (number, antenna elements, positioned, various areas, diversity, MIMO), 14 (power savings); [0003] lines 3-4; [0051] lines 1-2, processor, controls, strength, waveform}.

Regarding claim 26, which depends on claim 23, Prasad and Cox do not explicitly disclose detail of operating antenna elements or sub-arrays (e.g. activating / deactivating individual antenna elements or sub-arrays). In the same field of endeavor, Islam discloses that in the apparatus, the at least one processor is further configured: 
to reduce a rank ([0079] lines 3-5, deactivating, turn off, individual, sub-array) of multiple input, multiple output (MIMO) ([0079] line 9, MIMO) used for forming the millimeter wave communication link by reducing a number of sub-arrays of the plurality of antenna sub-arrays with active antenna elements ([0079] lines 3-5, deactivating, turn off, individual, sub-array, portions) used for forming the millimeter wave communication link in response to initiating control ([0079] lines 9-10, optimize beamforming)  to alter at least one of the number of active antenna elements of the plurality of active antenna elements or the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link (see claim 23 rejection).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the antenna system in the combination of Prasad and Cox with the teachings of Islam. Doing so would provide an antenna system with multiple antenna elements positioned in various area of electronic device for diversity and MIMO applications for millimeter-wave communications and for selectively using antenna elements by proper control as needed, as recognized by Islam {[0002] lines 1-2 (5G, mobile communications, millimeter-wave frequencies), 5-8 (number, antenna elements, positioned, various areas, diversity, MIMO), 14 (power savings); [0003] lines 3-4; [0051] lines 1-2, processor, controls, strength, waveform}.

Regarding claim 27, which depends on claim 23, Prasad discloses that in the apparatus, the one or more aspects of communication operations comprises 
altering the number of active antenna elements of the plurality of active antenna elements used for forming the millimeter wave communication link {col.18 lines 7-8, switch between multiple radiating elements}
However, Prasad does not explicitly disclose temperature of an antenna feed path component and thermal mitigation. In the same field of endeavor, Cox discloses that 
a temperature of an antenna element feed path component {[0011] lines 12 (battery temperature), 18-19 (RF power amplifier, drives, antenna)} and thermal mitigation is provided with respect to the communication operations {[0032] lines 13-14 (response to, threshold reached, mitigate, thermal situation); [0038] lines 3-5, power consumption change, for, thermal mitigation} based at least in part on the temperature monitored { [0015] lines 3-6 (temperature sensors, monitored)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Prasad and Islam with the teachings of Cox to monitor thermal status of an electronic device. Doing so would control and manage power consumption so as to extend battery life and improve thermal characteristics for avoiding high temperature effects to the device, as recognized by Cox {[0002] lines 6-7 (battery life, thermals), 17-19 (power consumption, controlled, managed)}.
However, Prasad and Cox do not disclose antenna sub-arrays. In the same field of endeavor, Islam discloses that 
by altering the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link ([0056] lines 7-9, deactivating, array, a portion, sub-array).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the antenna system in the combination of Prasad and Cox with the teachings of Islam. Doing so would provide an antenna system with multiple antenna elements positioned in various area of electronic device for diversity applications for millimeter-wave communications and for selectively using antenna elements by proper control as needed, as recognized by Islam {[0002] lines 1-2 (5G, mobile communications, millimeter-wave frequencies), 5-8 (number, antenna elements, positioned, various areas, diversity, MIMO), 14 (power savings); [0003] lines 3-4; [0051] lines 1-2, processor, controls, strength, waveform}.

Regarding claim 28, which depends on claims 23 and 27, Prasad discloses that in the apparatus,
providing alteration of the number of active antenna elements of the plurality of active antenna elements used for forming the communication link {col.18 lines 7-8, switch between multiple radiating elements}
However, Prasad does not explicitly disclose temperature of an antenna feed path component and thermal mitigation. In the same field of endeavor, Cox discloses that 
a plurality of thermal mitigation levels are defined for providing thermal mitigation with respect to the communication operations {TABLE 1}, 
wherein the plurality of thermal mitigation levels include a first level providing power consumption action to a component of device { TABLE 1; Fig.5 items 520, 524}, a second level providing power consumption action to a component of device { TABLE 1; Fig.5 items 520, 524}, and a third level providing fallback from the communication link to an alternative wireless link {[0041] lines 8-9 (3G, to, lower, RF power, 2G)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Prasad and Islam with the teachings of Cox to adjust operation of antenna elements (or sub-array) based on monitored temperature levels. Doing so would control and manage power consumption so as to extend battery life and improve thermal characteristics for avoiding high temperature effects to the device, as recognized by Cox {[0002] lines 6-7 (battery life, thermals), 17-19 (power consumption, controlled, managed)}.
However, Prasad and Cox do not explicitly disclose antenna sub-arrays. In the same field of endeavor, Islam discloses that
providing alteration of the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link {[0056] lines 7-9, deactivating, array, a portion, sub-array}
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the antenna system in the combination of Prasad and Cox with the teachings of Islam. Doing so would provide an antenna system with multiple antenna elements positioned in various area of electronic device for diversity applications for millimeter-wave communications and for selectively using antenna elements by proper control as needed, as recognized by Islam {[0002] lines 1-2 (5G, mobile communications, millimeter-wave frequencies), 5-7 (number, antenna elements, positioned, various areas, diversity); [0003] lines 3-4}.

Regarding claim 30, which depends on claim 23, Prasad discloses that in the apparatus,
the one or more aspects of communication operations comprises user/signal impingement data with respect to the wireless communication device and a user and MPE mitigation is provided with respect to the communication operations by altering the number of active antenna elements of the plurality of active antenna elements or the particular sub-array of the plurality of antenna sub-arrays used for forming the communication link based at least in part on the user/signal impingement data monitored {col.3 lines 16-27 (sense, change, environment, usage scenarios, radiation pattern distortion levels, property based user sensing, antenna orientation sensing, user body), 32-35 (optimize, antenna radiation pattern, enhance signal quality, by, directing radiation, protecting user, controlling, radiation exposure, on user); col.8 lines 48-50 (senses, device environment, orientation, optimize, radiation, accordingly); col.12 lines 6-7, switching, reconfiguring, antennas; see rejection of claim 23 for sub-array antenna and millimeter-wave communication}.


Regarding claim 31, which depends on claims 1 and 8, Prasad discloses that in the method,
a plurality of MPE mitigation levels are defined for providing MPE mitigation with respect to the millimeter wave communication operations {col.3 lines 38-42 (radiation pattern, optimized through, controlling, gain, beam forming, steering, transmit power levels)}, 
wherein the plurality of thermal mitigation levels include a first level providing alteration of the number of active antenna elements of the plurality of active antenna elements used for forming the millimeter wave communication link and a second level providing alteration of the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link (see rejection of claim 6).


Regarding claim 32, which depends on claims 9 and 15, Prasad discloses that in the apparatus,
a plurality of MPE mitigation levels are defined for providing MPE mitigation with respect to the millimeter wave communication operations {col.3 lines 38-42 (radiation pattern, optimized through, controlling, gain, beam forming, steering, transmit power levels)}, 
wherein the plurality of thermal mitigation levels include a first level providing alteration of the number of active antenna elements of the plurality of active antenna elements used for forming the millimeter wave communication link and a second level providing alteration of the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link (see rejection of claim 13).


Regarding claim 33, which depends on claims 16 and 22, Prasad discloses that in the non-transitory computer-readable medium,
a plurality of MPE mitigation levels are defined for providing MPE mitigation with respect to the millimeter wave communication operations {col.3 lines 38-42 (radiation pattern, optimized through, controlling, gain, beam forming, steering, transmit power levels)}, 
wherein the plurality of thermal mitigation levels include a first level providing alteration of the number of active antenna elements of the plurality of active antenna elements used for forming the millimeter wave communication link and a second level providing alteration of the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link (see rejection of claim 20).


Regarding claim 34, which depends on claims 23 and 30, Prasad discloses that in the apparatus,
a plurality of MPE mitigation levels are defined for providing MPE mitigation with respect to the millimeter wave communication operations {col.3 lines 38-42 (radiation pattern, optimized through, controlling, gain, beam forming, steering, transmit power levels)}, 
wherein the plurality of thermal mitigation levels include a first level providing alteration of the number of active antenna elements of the plurality of active antenna elements used for forming the millimeter wave communication link and a second level providing alteration of the particular sub-array of the plurality of antenna sub-arrays used for forming the millimeter wave communication link (see rejection of claim 28).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          


/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648